[Cite as Stahl v. Allen-Clay Joint Fire Dist., 2021-Ohio-986.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     OTTAWA COUNTY


Mark W. Stahl                                                Court of Appeals No. OT-20-015

        Appellant                                            Trial Court No. 19-CV-352

v.

Allen-Clay Joint Fire District                               DECISION AND JUDGMENT

        Appellee                                             Decided: March 26, 2021

                                                   *****

        John A. Coppeler, for appellant.

        Mark S. Finamore and Stephen A. Turner, for appellee.

                                                   *****

        MAYLE, J.

        {¶ 1} Appellant, Mark W. Stahl, appeals the June 1, 2020 judgment of the Ottawa

County Court of Common Pleas, affirming the decision of the Board of Trustees of the

Allen-Clay Joint Fire District, which found him guilty of misconduct in office. For the

following reasons, we affirm.
                                      I. Background

       {¶ 2} On August 9, 2018, the Allen-Clay Joint Fire District was dispatched to a

home in Williston, Ohio, where an elderly man was reportedly unresponsive and not

breathing. Appellant, Battalion Chief Mark W. Stahl, responded to the call along with

one paramedic and six emergency medical technicians (“EMTs”). They arrived to find

the patient slouched in his recliner. His pulse was weak and he did not respond to sternal

rubbing. The responders soon observed agonal breathing, then the patient stopped

breathing entirely. He was in cardiac arrest.

       {¶ 3} The patient was moved to the floor and the team began resuscitative efforts.

Paramedic C.O. situated herself at the head of the patient so that she could intubate him.

Stahl situated himself at the patient’s left arm to start an IV. Other technicians performed

chest compressions and bag-valve mask ventilation.

       {¶ 4} C.O. was experiencing difficulty intubating the patient and Stahl was having

problems placing the IV. Because the IV had not been placed, it was quickly recognized

that an intraosseous infusion (“IO”) would be needed to administer medications to the

patient. IO is an invasive procedure that involves drilling through the patient’s tibia bone

in order to inject fluids and medication into the patient’s bone marrow. Of the eight

emergency responders who were present, only two of them carried the necessary

certification required to perform the procedure—C.O. and Stahl, who was an EMT-

intermediate. Notwithstanding this fact, the procedure was performed, successfully, by

EMT-basic, J.F. Medications were administered through the IO, and the patient was




2.
placed on a board and transported to the hospital via ambulance. The patient did not

survive, but there is no suggestion that his death was attributable to the care rendered by

the first responders.

       {¶ 5} As is required after emergency medical services are rendered, C.O. prepared

a patient care report. The report identifies the treatment provided and the provider who

administered the treatment. C.O. listed herself as the provider who performed the IO.

                             A. An investigation is initiated.

       {¶ 6} It eventually came to the attention of District Captain Matt Toflinski—who

was responsible for quality assurance—that J.F. had performed the IO. Captain Toflinski

reported this to his superior, District Fire Chief Michael Musolf, and an investigation

ensued. David Comstock, Jr., an attorney and fire chief of the Western Reserve Joint Fire

District in Mahoning County, was appointed to investigate the matter and provide

findings and recommendations.

       {¶ 7} Comstock reviewed written statements and conducted oral examinations of

the personnel present for the August 9, 2018 run. J.F. reported that Stahl ordered him to

perform the IO, so he did. He said that he believed that because he was following the

order of a superior who himself possessed the certification required to perform the

procedure, this excused his conduct in acting outside the scope of his certification. J.F.

also said that after the run, he thanked Stahl for allowing him to perform the procedure;

Stahl said nothing in response.




3.
       {¶ 8} Two other EMTs reported hearing Stahl order J.F. to perform the IO. The

paramedic and the remaining EMTs reported either that they did not know who gave the

order or that they heard Stahl say “drill him,” but did not hear him direct this order to J.F.

Stahl denied ordering J.F. to perform the IO and denied even knowing that J.F. had

performed the IO; he claimed that he was focused too intently on establishing IV access

to notice and did not review the patient care report.

       {¶ 9} After concluding his investigation, Comstock submitted a written report

finding J.F., C.O., and Stahl guilty of misfeasance and misconduct by nonfeasance. With

respect to Stahl, he stated:

       Mark Stahl committed misfeasance by ordering a non-certified person

       (anyone else other than C.O.) to perform the IO procedure, knowing that

       only non-certified persons were operating on the call. However, even if

       Chief Stahl was not aware that there were not any certified persons

       available to perform the procedure, Chief Stahl committed non-feasance by

       his failure to administratively address this issue following the termination

       of the incident. Chief Stahl failed to report this incident as required by

       Ohio Administrative Code §4765-9-01(G).

                     B. The board finds Stahl guilty of misconduct.

       {¶ 10} Following Comstock’s findings, Stahl requested a hearing before the Board

of Trustees of the Allen-Clay Joint Fire District (“the board”), which was conducted on

August 29, 2019. After the hearing, the board issued a decision. With respect to the




4.
charge of misfeasance, the board found Stahl not guilty. It concluded that “the evidence

does not support a finding Battalion Chief Stahl ordered or knowingly permitted EMT-

BASIC [J.F.] to perform and [sic] I/O medical procedure in violation of his EMT

Certification Authority and District Protocol.”

       {¶ 11} The board found Stahl guilty of misconduct in office, however. It found:

              [E]vidence supports a finding that Battalion Chief Mark Stahl is

       guilty of misconduct in office by reason of nonfeasance, failing to

       administratively address the issue of EMT-BASIC [J.F.] performing an I/O

       medical procedure in violation of his EMT-BASIC Certification Authority

       and District Protocol when Battalion Chief, Mark Stahl knew or should

       have known of the occurrence of EMT-BASIC [J.F.] performing an I/O

       medical procedure in violation of his certification authority and district

       protocol and Battalion Chief Mark Stahl’s failure to properly report the

       violation.

              The fact that Battalion Chief Mark Stahl may not have directly

       observed the I/O procedure being performed by EMT-BASIC [J.F.] with

       knowledge of [J.F.’s] Certification Authority and District Protocol as

       Battalion Chief Mark Stahl alleges, does not relieve him of his duty to

       report the violation as soon as the same became known to him, which he

       did not.




5.
       {¶ 12} The board imposed sanctions and penalties including (1) a 60-day unpaid

suspension; (2) one year of probation subject to Stahl’s removal without cause; and

(3) attendance at and successful completion of the Maxwell Leadership Educational

Course. The board’s decision provided for the eventual removal of the disciplinary

action from Stahl’s personnel file.

                    C. The trial court affirms the board’s decision.

       {¶ 13} Stahl appealed the board’s decision to the Huron County Court of Common

Pleas. He argued that the decision of the board finding him guilty of misconduct was

arbitrary, capricious, unreasonable, or unsupported by the preponderance of substantial,

reliable, and probative evidence. He maintained that because the board could not

conclude that he directed or knowingly permitted J.F. to perform the IO, it also could not

properly find that he knew that J.F. had performed the IO. He claimed that there was no

evidence that Stahl saw J.F. perform the IO, that J.F. discussed the IO insertion with him

after the run was over, or that any of the other EMTs present that day (two of whom

were captains) ever mentioned it to him.

       {¶ 14} Stahl also challenged the board’s conclusion that he should have known

that J.F. performed the IO. He maintained that the scene was chaotic, he was focused on

starting an IV, he did not see J.F. perform the IO, and because C.O. at some point left the

patient’s head and went to his feet, he may well have presumed that C.O. performed the

IO. He insisted that there was no evidence that he was supposed to or did consult with

the other responders after the call to find out who performed the procedure, and he was




6.
not obligated to review C.O.’s patient care report. Stahl contended that there was no

evidence that he became aware of who performed the IO until the fire district initiated its

investigation, and while the board may have believed that he should have suspected that

an unauthorized EMT performed the procedure, he was not required to report a mere

suspicion.

       {¶ 15} Stahl also challenged the sanction imposed by the board that would permit

his removal without cause. He argued that this sanction violated his due process rights.

       {¶ 16} The trial court concluded—and the board conceded—that the removal-

without-cause sanction was improper. It remanded the matter to the board to modify this

term of Stahl’s probation. But it affirmed the board’s decision finding him guilty of

misconduct by reason of nonfeasance.

       {¶ 17} The trial court began by explaining that the board’s conclusions were

premised on what Stahl “knew” at different points in time as reflected by his conduct. It

characterized the misfeasance charge as focusing on what Stahl knew during the

emergency resuscitation efforts, and the misconduct charge as focusing on what Stahl

knew after the emergency run. It clarified that with respect to the misfeasance charge,

the board found not that Stahl did not order or knowingly permit J.F. to perform the

procedure, but rather that the evidence did not establish that Stahl ordered or knowingly

permitted J.F. to perform the IO.

       {¶ 18} Turning to the misconduct charge, the court found that it was undisputed

that Stahl, as battalion chief, was the officer in charge of all the personnel on the scene,




7.
Stahl knew that only he and C.O. were certified to perform the IO, J.F. performed the IO

despite not being certified, and Stahl did not administratively address the issue of J.F.

performing the procedure or report the violation to his supervisors. The court observed

that the board had found that it was Stahl’s responsibility as battalion chief to know who

had performed all the procedures on the run. He knew that he did not perform the

procedure and he did not see C.O. direct the procedure or perform it herself. Stahl, as the

supervisor, was therefore obligated to “question in his own mind” who performed the IO

and ascertain who performed the procedure. By process of elimination, he should have

known that an unauthorized person performed the procedure, and he should have reported

this violation to his superior.

       {¶ 19} The court emphasized that Stahl’s own testimony provided the evidence

necessary to support the board’s findings: (1) Stahl knew the level of certification of all

personnel on the scene; (2) he knew that only he and C.O. were authorized to perform the

procedure; (3) he did not know who performed the procedure; (4) his written job

description required him to supervise all firefighters and EMTs on the scene of an

emergency operation; and (5) he did not review C.O.’s written report or otherwise

investigate the issue to determine who performed the IO procedure.

       {¶ 20} The court concluded that the board’s decision finding Stahl guilty of

misconduct was not unconstitutional, illegal, arbitrary, capricious, or unreasonable, and

was supported by the preponderance of reliable, probative, and substantial evidence in the

record. It affirmed the board’s decision.




8.
       {¶ 21} Stahl appealed. He assigns the following error for our review:

              The Common Pleas Court abused its discretion in affirming the

       decision of appellee’s Board of Trustees which found appellant guilty of

       misconduct in office in failing to report that an EMT-Basic had performed a

       procedure for which he lacked certification where the Board found that

       appellant knew or should have known of the occurrence.

                                  II. Law and Analysis

       {¶ 22} In his sole assignment of error, Stahl argues that the board’s finding that he

was guilty of misconduct in office is based entirely on its conclusion that Stahl should

have known that an IO procedure was performed by somebody who lacked the

certification to do it. He maintains that there is no evidence that Stahl owed a duty—

either under departmental protocols or under Ohio law—to ascertain who performed what

duties at the scene. He insists that even if he owed such a duty, had he reviewed the run

report prepared by C.O., it would have indicated that C.O. herself performed the

procedure. Thus, he contends, there would have been nothing to report because he had

no reason to believe the report was false. Stahl also argues that the court abused its

discretion in affirming the board’s decision because by the time he became aware that

J.F. performed the IO, the matter was already in the hands of his superior.

       {¶ 23} The board responds that one of Stahl’s duties as battalion chief is to

supervise firefighters and EMTs on emergency operation scenes. The board also points

to Ohio Adm.Code 4765-9-01(G), which requires that “[a] person issued a certificate to




9.
practice shall report to the division as soon as practicable any knowledge of a violation of

Chapter 4765. of the Revised Code or Chapters 4765-1 to 4765-10 or 4765-12 to 4765-19

of the Administrative Code.” Because J.F. performed an IO without the proper

certification, the board maintains that Stahl was required to report J.F.’s conduct, both to

his superior and to the organizations that oversee EMTs, including the State Board of

Emergency Medical Services and the Northwest Ohio EMS Consortium.

       {¶ 24} The board acknowledges that the issue here turns on what Stahl knew. It

claims that while conflicting evidence was provided, there was substantial evidence in the

record to show that Stahl ordered J.F. to perform the IO. It further contends that C.O.

was in front of Stahl, so even if Stahl did not know specifically who performed the

procedure, he had to know that it was not performed by the only two people there who

were authorized to do so. And it emphasizes that J.F. testified that after the run, he

thanked Stahl for allowing him the opportunity to perform the procedure.

       {¶ 25} The board echoes the trial court’s characterization of its decision: that it

did not find that Stahl did not order or permit J.F. to perform the procedure—only that the

evidence did not support the finding. The board insists that the finding of guilt as to the

misconduct charge did not require a finding of guilt on the misfeasance charge; it only

required that Stahl knew or should have known that J.F. performed the IO and that he

failed to address it.

       {¶ 26} Finally, the board argues that Stahl cannot escape culpability by arguing

that C.O. was responsible for generating the patient care report or that two other captains




10.
observed the procedure and did not report it. It maintains that Stahl’s responsibility is

independent of the captains’ responsibilities, and even though the run report falsely

showed that C.O. performed the IO, this is of no matter because Stahl never reviewed the

report.

          {¶ 27} Our review of an appeal of a decision of an administrative agency under

R.C. 2506.01 is limited and is much narrower than the standard of review applied by the

common pleas court. Adams Quality Heating & Cooling v. Erie Cty. Health Dept., 6th

Dist. Erie No. E-12-040, 2014-Ohio-2318, ¶ 10, citing Henley v. Youngstown Bd. of

Zoning Appeals, 90 Ohio St.3d 142, 147, 735 N.E.2d 433 (2000). The common pleas

court examines the evidence, including any new or additional evidence admitted under

R.C. 2506.03. Id. Based on its review of the whole record, it then determines whether

the administrative order is unconstitutional, illegal, arbitrary, capricious, unreasonable, or

unsupported by the preponderance of substantial, reliable, and probative evidence. Id.

          {¶ 28} By contrast, we review the judgment of the common pleas court only on

questions of law. Id.; R.C. 2506.04. We will not weigh the evidence and we may not

substitute our judgment for that of the administrative agency or the common pleas court,

regardless of whether we may have arrived at a different conclusion. Id. Our role is

limited to reviewing questions of law, employing a de novo standard, and determining

whether the trial court abused its discretion in applying the law. Id. at ¶ 11, 735 N.E.2d

433. “Abuse of discretion” suggests more than an error of law or judgment; it implies




11.
that the court’s attitude is unreasonable, arbitrary or unconscionable. Id., citing

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶ 29} Here, there is no dispute that J.F. exceeded the scope of his certificate to

practice as an EMT- basic, and his conduct was, therefore, improper. The testimony

before the board demonstrates that as a battalion chief, Stahl was responsible for

supervising the scene, regardless of whether it was a fire or an EMS scene. As the

highest ranking officer on the scene, Stahl’s superior expected him to report improper

activity. Additionally, Ohio Adm.Code 4765-9-01(G) requires a certified EMT to report

knowledge of a violation of R.C. Chapter 4765 or Ohio Adm.Code Chapters 4765-1 to

4765-10 or 4765-12 to 4765-19.

       {¶ 30} Stahl frames the legal question here as whether he owed a duty under

departmental protocols or under Ohio law to ascertain who performed what procedures

“when he had not personally witnessed everything that was being done for the patient”

and “was not responsible to prepare the run report.” But the board found—and the trial

court agreed—that the evidence demonstrated that Stahl was aware that J.F. performed

the IO, even if he did not direct him to do so. According to various testimony and

evidence before the board, the team had worked in very close quarters, the only other

person certified to perform the procedure was within Stahl’s line of sight trying to

intubate the patient, and after the run was completed, J.F. thanked Stahl for allowing him

to perform the procedure. The board’s decision did not turn on whether Stahl “personally

witnessed” J.F. perform the procedure—it turned on whether he knew or should have




12.
known. Although disputed, there is evidence to support the board’s finding that Stahl

knew or should have known that J.F. performed the IO, either by process of elimination

or because J.F. specifically mentioned it to him.

       {¶ 31} Accordingly, we cannot say that the trial court abused its discretion in

applying the law when it concluded that the board’s decision finding Stahl guilty of

misconduct was not unconstitutional, illegal, arbitrary, capricious, or unreasonable, and

was supported by the preponderance of reliable, probative, and substantial evidence in the

record.

       {¶ 32} We find Stahl’s sole assignment of error not well-taken.

                                     III. Conclusion

       {¶ 33} The board had before it evidence that Stahl was obligated to supervise

firefighters and EMTs at an emergency scene and that he was required to report improper

conduct to his superior and to the State Board of Emergency Medical Services and the

Northwest Ohio EMS Consortium. Although contested, there was reliable, probative,

and substantial evidence that Stahl knew or should have known that improper conduct

took place at the scene of an emergency, and he failed to report that conduct. We affirm

the June 1, 2020 judgment of the Ottawa County Court of Common Pleas. Stahl is

ordered to pay the costs of this appeal under App.R. 24.

                                                                         Judgment affirmed.




13.
                                                               Stahl v. Allen-Clay Joint
                                                               Fire Dist.
                                                               C.A. No. OT-20-015




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




14.